EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lee-Anne Kassel on 05-10-2022.

In the specification:

In the “Field of Invention” paragraph, line 1, before “ baby bodysuit” insert --a--.

In the “Background of Invention” section , in paragraph one, line 3,after “or” insert - - a hook and loop fastener - - and capitalize the word “Velcro” to read - - VELCRO - -.

In the fourth paragraph, line 2, change “typically” to read — typical - - .

On page 2, first paragraph, line 2, change “terms” to read - - term --.

On page 2, paragraph 4, line 1, change “is” to - - are - -.

On page 3, paragraph 4, last line, before “alternatively” insert - - or --.

On page 4, line 1, before “polyester” change “aas” to read -- as --.

On page 4, paragraph 3, line 1 before “made” insert - - maybe - -.

On page 4, paragraph 6, after “zip” insert-- or - - and after “alternatively” insert - - a hook and loop fastener, VELCRO - - and delete “velcro”.

Application/Control Number: 16/466,303 Page 3 Art Unit: 3732

On page 5, paragraph 3, line 1, change “suite” to read - - suit - - -. On page 5, paragraph 3, line 2,and on page 6, paragraph 6, change “extend” to read — extends - - -.

In page 5, paragraph 3, line 4, and on page 6, paragraph 6, line 4, change “crouch” to read - - crotch - -.

On page 5, paragraph 4, line 2, and page 6, paragraph 7, line 2, “waste” should read — waist - - .

On page 5, paragraph 5, line 3, “consist” should read - -consists - - .

In paragraph 5, line 4, change “moisture” to read - -liquid - - .

On page 7, line 2, change “moisture” to read - -liquid - - .

On page 6, paragraph one, line 3, and page 7, paragraph 2, last line, after “loose” insert - -or --.

On page 1, 2" para. And on page 8, paragraph 3, line 2, capitalize “Velcro” to read - - VELCRO, hook and loop fastener - -.

On page 8, in the penultimate paragraph, line 1, change “Consist” to - - consists - - and in the last paragraph, line 1, after “laminated,” insert - - or -- .

On page 9, paragraph 2,line 3, before “Alternatively” insert - - or -- and change “form” to - - from --.

Application/Control Number: 16/466,303 Page 4 Art Unit: 3732

In the claims:

Cancel claims 1-10 and enter new claims 11-20. 

Claim 11 (NEW)   An infant bodysuit for encasing an infant and for moisture management of said infant therein , comprising : 
an outer body part formed of a fabric material configured to cover a torso of an infant, a collar through which said infant neck extends at a top end of the body part; a pair of sleeves extending from the body part to cover said infants arms , an elastic waistband, a crotch part extending from a lower end of the body part and terminating in a pair of legs wherein the body part, sleeves and legs define an infant body containment area; said infant body containment area includes a multi-layer fabric construction including an inner fabric layer laminated to an inside of the infant body suit fabric material; said fabric layer consists of a waterproof imperforate monolithic membrane; said monolithic membrane functions to retain liquid on an inside of the infant body suit fabric while also allowing a transfer of moisture through the membrane and evaporation of said moisture on an outside of the membrane; said imperforate monolithic membrane is configured to provide a transfer of moisture on an inside of said membrane of higher humidity and diffusion through said membrane to another side of said membrane that has a lower humidity. 

Claim 12 (NEW)   An infant body suit as claimed in claim 11 and further wherein said multilayer fabric construction further includes an inner moisture collecting layer laminated on an inside of the monolithic membrane and a moisture dissipating layer is laminated on an outside of the monolithic membrane. Claim 13 (NEW) An infant bodysuit as claimed in claim 11 wherein said outer body part fabric is
aesthetically appealing and is laminated to the moisture dissipating layer on the outer side of the monolithic membrane and a hydrophobic inner most liner layer that is configured to be in direct contact with a skin surface of said infant.

Claim 14 (NEW)   An infant bodysuit as claimed in claim 13 and further
wherein the hydrophobic inner most liner layer is a polymeric material including any one of polyester, poly cotton or any combination there of.

Claim 15 (NEW)   An infant bodysuit as claimed in claim 1 and

further wherein said monolithic membrane has a thickness of 7-10 microns.

Claim 16 (NEW)   An infant bodysuit as claimed in claim 1 and further wherein said monolithic membrane has a thickness of 10 microns.

Claim 17 (NEW)   An infant bodysuit as claimed in claim 11 wherein the inner fabric layer is constructed of a woven or non woven fabric that is hydrophobic and is configured to transfer moisture therethrough from contact with an infant skin surface and an inside of the infant bodysuit to ensure that said infant wearer is substantially dry.

Claim 18 (NEW)   An infant bodysuit as claimed in claim 11 wherein said infant bodysuit further includes a pocket that is capable to receive and accommodate an interchangeable multilayer fabric panel.

Claim 19 (NEW)   An infant bodysuit as claimed in claim 18 and further wherein said pocket extends along a buttocks of said infant and terminates in a crotch area.

Claim 20 (NEW)    An infant bodysuit as claimed in claim 18 and further wherein said pocket is closeable and includes fasteners of any of clips, a zipper or a hook and loop fastener.

/GLORIA M HALE/

Primary Examiner, Art Unit 3732